Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary et al (US 2019/0152152) in view of Liu et al (US 7,831,322).
	O’Leary et al disclose a method of producing an orthodontic retainer (i.e. an “end use dental appliance”) wherein a scan of the patient’s teeth, gingiva and palatal region is received (paragraph [0202]).  From the scan a retainer shape is generated with a bottom grid (i.e. the “mesh” inner surface) and a top grid (the “mesh” outer surface)(paragraph [0202]).  The retainer shapes boundaries are set manually (or automatically) (the setting of the retainer shape boundaries in O’Leary is deemed equivalent to the claimed “generating a cut plane” limitation in view of applicant’s written description page 13, lines 6-10 which specifies that “[t]he cut plane 7 is a margin, defined by the user, that specifies the outline of the retainer 
The O’Leary et al method of producing an orthodontic retainer meets all the limitations of claim 11, with the possible exception of the limitation of “modifying the cut plane by smoothing both the inner and outer surfaces of the scan mesh and closing any gaps in the scan mesh.”  It is noted that such a smoothing and closing of gaps would appear to be conventional and inherent in the 3D printing production method of O’Leary et al, otherwise the printed retainer would be full of flaws.  Also O’Leary et al do mention the selection and control of smoothness in paragraph [0204].  Regardless, Liu et al (US 7,831,322) teach for a similar scanned digital model that it is desirable for computer software to smoothen model/data so that “[u]ndesirable features such as sharp gaps and divots are removed” from the digital model (column 6, lines 59-63).  To have smoothed the surfaces of the O’Leary retainer digital model/mesh in order to remove undesirable gaps and divots as taught by Liu et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In regard to claims 12 and 13, O’Leary et al disclose that the user to select the thickness of the retainer including the thickness of different portions, merely selecting a thickness within the conventional range claimed by applicant would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 14, note e.g. Figures 29A-29D of O’Leary et al.
It is noted that at least paragraphs [0200] – [0209] of O’Leary et al relied upon in the present rejection have direct corresponding support in the O’Leary et al priority application 62/588,303 (paragraphs [0148]-[0156]).

Response to Applicant’s Remarks
Applicant’s remarks and amendments to the claims have been carefully considered and addressed in the present new grounds of rejection.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712